Case 2:19-cv-14515-BRM-JAD Document 29 Filed 09/19/19

MARTIN W. KAFAFIAN (Nj, NY, OC BARS)
ADOLPH A. ROMEI (Nj, NY BARS)
JOHN J. LAMB (NJ BAR)

ANTIMO A, DEL VECCHIO (Nj, NY, DC BARS)

ROBERT A. BLASS (NJ, NY BARS)
IRA J. KALTMAN (NJ, NY BARS)
ARTHUR N. CHAGARIS (NJ BAR)
STEVEN A. WEISFELD (Nj, NY BARS)
IRA E. WEINER (NJ BAR)

DANA B. COBB (N3, NY BARS)
RENATA A. HELSTOSKI (N3, NY BARS)
MICHAEL STERNLIEB (NJ BAR)
DANIELE CERVINO (Nj, NY BARS)
ARTHUR M. NEISS (Nj, NY BARS)

 

OF COUNSEL

JAMES R. BEATTIE (NJ BAR)
ROGER W. BRESLIN, JR. (NJ BAR)
THOMAS W. DUNN (NJ BAR)
JOSEPH A, RIZZI (NI BAR)

PATRICK 3. MONAGHAN, JR. (NJ, NY BARS)

MARY ELLEN B. OFFER (NJ, NY BARS)
EMERY C. DUELL (Nj, NY BARS)

 

RALPH J, PADOVANO (1935-2016)

[a BEATTIE
PADOVANO ...

COUNSELLORS AT LAW
50 CHESTNUT RIDGE ROAD, SUITE 208
MONTVALE, NEW JERSEY 07645-1845

 

(201) 573-1810

 

www.beattielaw.com

 

New YorK OFFICE:
99 MaIN STREET, SUITE 319
Nyack, NEw York 10960
(845) 512-8584

September 19, 2019

Page 1 of 6 PagelD: 1227

COUNSEL TO THE FIRM
BRENDA 3. STEWART (NJ BAR)
JAMES V. ZARRILLO (Nj, NY BARS)
JEANETTE A, ODYNSKI (Nj, NY BARS)
DANIEL L. STEINHAGEN (Nj, NY BARS)
CRISTIN M. KEEGAN (Nj, NY BARS)

 

MARTIN R. KAFAFIAN (NJ, NY BARS)
MARIYA GONOR (Nj, NY BARS)
JOHN M. BOEHLER (N) BAR)

JOHN B. STEPHENSON (Nn) BAR)
IAN M. EASTWICK (NJ, NY BARS)
KIMBERLEY A. BRUNNER (NJ BAR)

 

FAX: (201) 573-9736
FAX: (201) 573-9369

 

Reply to New Jersey Office
Writer’s Direct Access

Email: jlamb@beattlelaw.com
Direct Dial: (201) 799-2173

OUR FILE NO. 190533-1

Hon. Brian R. Martinotti, U.S.D.J.

United States District Court - District of New Jersey

Martin Luther King Jr. Federal Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07102

Re: 431 E. Palisade Avenue Real Estate, LLC, et al. v. City of Englewood, et al.,
Case No. 2:19-cv-14515-BRM-JAD

Dear Judge Martinotti:

As you know, we represent the Concermed Citizens of Englewood, Inc., a non-profit
corporation of the State of New Jersey (hereinafter the “Concerned Citizens”). The Court has
granted the Concerned Citizens leave to appear as amicus curiae and also granted us the right to
argue at the hearing before Your Honor. You have asked that participants provide a post-hearing
letter as to any additional comments. This will provide the argument of the Concerned Citizens.

A major issue is whether Plaintiffs claim is ripe and whether Plaintiff should first file an
application before the Board of Adjustment. We obviously believe an application to the Board
of Adjustment is the proper procedure.

First, we note that ifthe City’s Ordinance is facially per se invalid under the FHA and
other statutes, then as noted by the City’s attorney during oral argument, virtually every zoning
ordinance in almost every municipality in New Jersey (and every other state, for that matter)
would likewise be invalid. This is because no municipality allows assisted living or senior
housing in every zoning district, and in particular, every zone that allows residential use. Take
any town in Bergen County and see where such uses are permitted. No municipality allows this
in every zone or most zones. The central question becomes what language in the R-AAA zone
only makes it “facially” invalid? Respectfully, there is nothing.

The fact is that the City does allow the assisted living use in at least one large zoning
district. This is because that is a good place for that use, located close to services and businesses

3561517_2\190533
Case 2:19-cv-14515-BRM-JAD Document 29 Filed 09/19/19 Page 2 of 6 PagelD: 1228

Hon. Brian R. Martinotti, U.S.D.J.

United States District Court - District of New Jersey
September 19, 2019

Page 2

useful to senior and/or those needing assistance. That zone was established relatively recently —
in 2015. That zone is in close proximity to many residential zones and homes and retail stores,
to a far greater extent than a facility located in the R-AAA zone on the easterly most border of
the City. Also, there are other multi-family dwellings in that zone as well, not limited to assisted
living homes.

Moreover, the fact that one property owner alleges it should be allowed, not everywhere
in the R-AAA zone but on one single piece of property, shows the fallacy of the argument. As
we noted during oral argument, there are nearby properties that exceed five acres in size. What
about those parcels? Plaintiff would seek a remedy that allows the senior housing use on its
property only, That is spot zoning, which is antithetical to proper zoning procedures that rely on
a careful review of the Master Plan. There are also no limitations on such housing proposed by
Plaintiff. That is something that arises from the zoning process. It may be dangerous to have
such a facility so close to a school. That needs to be reviewed.

Moreover, Plaintiff said nothing in its reply brief or during oral argument about all the
other types of housing for seniors, handicapped and those needing assistance, and which were
listed in the Scott Certification. They were listed in the Brief of Amicus Curiae as well. And the
recitations of those facts appeared to be just a preliminary review by the City to provide some,
but not all, relevant facts that may inform whether Plaintiff ultimately succeeds on the merits.
These smaller assisted living facilities are spread throughout the City and throughout its
residential districts.

Suppose the City in good faith after a careful review of its Planning Board thought that it
had sufficient “fair housing” after the 2015 Housing and Fair Share Plan and Master Plan review,
allowing the use in the RIM District? The facts show the City Planning Board identified the
need to add assisted living in at least the RIM zone, despite all the other assisted living facilities,
large or small, and the City, consistent with its Planning Board’s recommendations, immediately
passed an ordinance allowing such a use. Moreover, an assisted living facility was developed
shortly thereafter in the RIM zone (i.¢., the Bristal House). The zoning process worked.

In this case, Plaintiff's Complaint downplayed or did not fully specify or list the extent of
assisted living and senior housing in the City. These facts critically show that there is a serious
question as to whether Plaintiff will succeed on the merits, as required for a preliminary
injunction. The allegations or omissions in Plaintiffs Complaint include the following:

e Plaintiff did not discuss that part of the RIM zone is for “medical” use (i.e., RIM
zone), so Defendant City thought that was an appropriate place to locate a large
assisted living facility (i.e., a facility of 300+ beds). (Plaintiffs principal was a
resident of the City but never complained about the zoning in that process.)

e Plaintiff claimed the assisted living in the RIM zone was not a “residential zone”

in its Complaint. But that zone does allow residential uses, as noted in the Brief
of Amicus Curiae.

3561517_2\190533
Case 2:19-cv-14515-BRM-JAD Document 29 Filed 09/19/19 Page 3 of 6 PagelD: 1229

Hon. Brian R. Martinotti, U.S.D.J.

United States District Court - District of New Jersey
September 19, 2019

Page 3

e Plaintiff made no mention of the fact that there are a multitude of other assisted
living residential uses. See Scott Certification and Brief of Amicus Curiae.

e Plaintiff, to downplay the substantial amount of assisted living beds in the City,
relegated the Actors Fund assisted living facility to a footnote, even though it is
also in a residential zone.

e Plaintiff did not even mention the Inglemoor Center facility with 88 beds (see
Antonelli Certification attaching Department of Health information).

Plaintiff offered little (if any) opposition to the facts submitted by the City. Plaintiff did,
however, cite Montana Fair Housing, Inc. v. City of Bozeman, 854 F.Supp.2d 832 (2012). It was
not cited in Plaintiffs moving papers but only in the reply brief, at which time the Defendants
and Amicus Curiae were unable to brief it or otherwise respond, except during oral argument.

The Montana Fair Housing case rejected the defense of a town to a per se ordinance
challenge, and held that the subject ordinance was facially invalid. It was decided, however, on
a motion for partial summary judgment, which was filed after two years of litigation and full
discovery. See generally docket of Montana Fair Housing, Inc. v. City of Bozeman, et al., Case
No. 2:09-cv-0090 (United States District Court, District of Montana), ECF ##14 (Joint
Discovery Plan); 77 (Amended Scheduling Order); 92 (Motion to Partial Summary Judgment);
137 (Order granting partial summary judgment). Critically, the facts in Montana Fair Housing,
Inc. were much more developed than they are in this case.

Here, Plaintiffs seek the same relief but on an application for preliminary injunctive
relief, based on empty allegations made without granting the City an opportunity to engage in
discovery or develop a record in defense. This distinction is critical. Plaintiffs fail to satisfy the
heavy burden attendant to this extraordinary remedy.

Also, the legal framework relied upon by the Montana District Court cuts against
granting Plaintiff's application for a preliminary injunction. The Montana Fair Housing court
held that “a facially discriminatory policy is one which on its face applies less favorably to a
protected group.” Jd. at 837, citing Community House, Inc. v. City of Boise, 490 F.3d 1041, 1048
(9th Cir. 2007). The exception is where the “discrimination [is] objectively legitimate.” It also
allowed defendant to show that the restriction benefits the protected class or that it responds to a
legitimate safety concern raised by the individuals affected.

Here, single family housing dwellings were not permitted as principal uses in every
district in the City. In this case, there are limitations on community residential facilities or
cooperative housing districts in Englewood, so they are also not permitted in “all districts” like
they were in Montana (which facilitated the discrimination). Here, the City has indeed refuted
the charge that uses are facially discriminatory. As the City argued, the limitations apply to all
types of housing—assisted living and multi-family housing. Moreover, even if they were

3561517_2\190533
Case 2:19-cv-14515-BRM-JAD Document 29 Filed 09/19/19 Page 4 of 6 PageID: 1230

Hon. Brian R. Martinotti, U.S.D.J.

United States District Court - District of New Jersey
September 19, 2019

Page 4

facially discriminatory, there still is a defense under the applicable balancing test. As set forth in
Montana:

Bozeman justifies the limitations in the Authorized Uses Section as
necessary “to preserve the residential character of each of the
residential districts and to provide that the uses in each district are
compatible.” See Montana Fair Housing, Inc., 854 F.Supp.2d at
839.

The Court did conclude that “Bozeman has failed to show that its discriminatory policy is
objectively legitimate because the preservation of a neighborhood’s residential character,” in that
case, was not a proper justification. The Court noted that the “residential character neither
benefits the disabled nor responds to a legitimate, non-stereotypical safety concern.” Here, the
examples of all the group homes in residential zones distinguishes the Bozeman case. Moreover,
that should be contrasted here where the City submitted the Three Mayor Certification which
specifically notes that the City has carefully reviewed this particular zone, the R-AAA zone, to
up-zone the lots and has this zoning to increase open space and decrease impervious coverage
(which helps minimize the flooding and stormwater management issues where the zone is
located primarily on the slopes of the Palisades Cliffs), and preserves the character of this
historic district. And that zoning scheme was all done before the adoption of the federal statutes
alleged to be violated. Is a scheme that minimizes flooding by up-zoning the property and
decreasing impervious coverage a safety issue? We think the answer is clear. The City has a
huge and well-documented flooding problem.

The Court therefore does not have sufficient reason to invalidate this R-AAA zoning on
its face. There is a substantial factual defense. That is the case even if the burden of proof is
shifted to the City (assuming arguendo there was even a bona fide per se challenge). There are
numerous reasons as stated. Moreover, it has been a theme that is prevalent for more than three
decades, long before this case was filed. These facts are totally different than the generalized
defense offered in Montana.

As Defendant City has already briefed this issue (as also noted by Mr. Antonelli during
oral argument), we further refer the Court to Defendant City’s Brief, page 15, Section B(1)
entitled “The Zoning Code is Not Discriminatory on its Face and Does Not Create a Case of
Disparate Treatment Against the City’s Elderly and Handicapped Citizens.” The City’s focus
was on the explicit terms of the legislation, and the need to demonstrate that some
“discriminatory purpose was a motivating factor behind the challenged action.” Community
Services, Inc. v. Wind Gap Mun. Auth., 421 F 3d 170, 177 (3d Cir. 2005); emphasis supplied.
Simply put, the record produced by Plaintiff fails to establish a prima facie case of
“discriminatory intent.” Rather, the facts indicate the opposite. And as noted by Your Honor,
who was quite familiar with the City of Englewood’s affordable housing process, the City has
been historically outstanding when it comes to compliance with any such housing obligations.

3561517_2\190533
Case 2:19-cv-14515-BRM-JAD Document 29 Filed 09/19/19 Page 5 of 6 PagelD: 1231

Hon. Brian R. Martinotti, U.S.D.J.

United States District Court - District of New Jersey
September 19, 2019

Page 5

As stated during oral argument, the two major cases cited by Plaintiff were the
Moorestown case and the Hovsons case. However, as we specifically noted in the Moorestown
case, the municipality placed the zone allowing assisted living facilities on the outskirts of the
very large municipality (about 15 square miles in size), compared to the City of Englewood
(approximately five square miles). We noted that while Plaintiff cited that case in its moving
brief and during oral argument, it ignored the simple fact that the subject property is literally on
the outskirts of the City of Englewood, to a greater extent than frankly the RIM zoning district
which Plaintiff criticizes. Plaintiff had attacked the zoning in the Moorestown case but proposes
a re-zoning in the outskirts of Englewood that is worse. In essence, according to Plaintiff, it is
okay to have assisted living on the borders of a municipality when it comes to Plaintiff's
property, but it is not okay to be on the outskirts in the Moorestown case.

As was also argued, in both the Moorestown and Hovsons cases, an administrative record
was established through a land use board proceeding, upon notice to the public and adjacent
property owners. None of that occurred here. Moreover, not only was there a variance applied
for, but there was also an appeal of the denial of the developer’s applications to the Law Division
in both those cases. That also is a situation that has not occurred here. Therefore, while the
Plaintiff's may have a claim in the future depending upon what happens in the Board of
Adjustment, their claim is premature. Respectfully, it is not ripe.

We cannot emphasize enough that there is no proof of a “bad motive” against the
Defendant City. There are facts that show that the City of Englewood has indeed provided more
than its “fair share” of the assisted living and senior housing and housing for the disabled, when
compared to surrounding municipalities. See Certification of Antonelli as to number of beds in
the City. There are simply a myriad of group homes and smaller facilities that provide for such
housing, which was also not contested or disputed by Plaintiff. But there has not yet been an
exhaustive study of the assisted living and disabled housing and senior housing in the City.
Certainly, Plaintiff in its Complaint missed or omitted a great deal of the facilities, and had no
response to the substantial factual information provided by Defendant City.

The allegation that members of the Orthodox Jewish community will walk to Plaintiffs
proposed facility ignores that the surrounding properties are large-lot properties (i.e., 2+ lots) and
the subject property and area is on the sloped area of Palisades Avenue, a heavily trafficked
thoroughfare. How many visitors to this facility, based upon its location, are really going to
walk to it based upon the area? Plaintiff is simply employing the latest tactic from a developer’s
playbook: adding a use that implicates a protected class in an application directly unrelated to
that use (i.e., there is currently an application pending in the City of Teaneck where the applicant
has proposed an Orthodox meeting-sanctuary space attached to its regular for-profit health club).

It should also be made clear that this is a for-profit entity. At the hearing on May 7, 2019
before the Council, some members of the public were able to speak, and one member of the
public even emphasized that fact. (The Plaintiff in the Montana v. Bozeman case was the
Montana Fair Housing, Inc., not a private developer.)

3561517_2\190533
Case 2:19-cv-14515-BRM-JAD Document 29 Filed 09/19/19 Page 6 of 6 PagelD: 1232

Hon. Brian R. Martinotti, U.S.D.J.

United States District Court - District of New Jersey
September 19, 2019

Page 6

Finally, we will not further discuss the issue of “futility.” It seems clear, based upon the
wealth of uncontroverted information, that making application to the Board of Adjustment could
not reasonably be concluded as “futile” based upon the record and Certifications filed by
Defendant City. The Board of Adjustment could review this on an expedited basis. The Plaintiff
still has the opportunity to ask the Planning Board to review the Master Plan on an expedited
basis.

The Concerned Citizens, as noted, advocates for a Zoning Board of Adjustment process
that vets the application through professionals, provides notice to all other interested parties,
including indispensable parties, and including but not limited to, the School across the street, and
the Borough of Englewood Cliffs on its border. The detriment to the public if a judicial re-
zoning is determined seems clear. The Plaintiff does not prove there is no substantial detriment
to the public. By definition, Plaintiff is proposing a substantial public detriment by avoiding the
zoning process and Master Plan review under the facts of this case.

We thank Your Honor for your consideration. Please do not hesitate to contact us if you
have any questions with regard to the above.

Respectfully yours,

See) LA,

JJL:b John J. Lamb
ce: Concerned Citizens of Englewood, Inc.

Attn: Trustees

Antonelli Kantor, PC (Counsel for the City of Englewood)

Attn: Daniel Antonelli, Esq.

Attn: Vivian Lekkas, Esq.

Cole Schotz P.C. (Counsel for Plaintiff)

Attn: Warren A. Usatine, Esq.

Huntington Bailey LLP (General Counsel for City of Englewood)

Attn: William J. Bailey, Esq.

3561517_2\190533
